Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Biostar Pharmaceuticals, Inc., (the “Company”) on Form 10-K for the year ending December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Elaine Zhao, Chief Financial Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: (1)The Report fully complies with the requirements of section 13 (a)or 15 (d), as applicable,of the Securities Exchange Act of 1934, as amended; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company at the dates and for the periods indicated. /s/ Elaine Zhao Elaine Zhao Chief Financial Officer March 31, 2010 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
